Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 13, it is not clear “wherein, in the second elastic body, an amount of deformation caused by a stress applied at a first frequency is larger than an amount of deformation caused by a stress applied at a second frequency that is higher than the first frequency”.  The inputter device and its elastic components are stressed when force is applied to the inputter device. Without controlling the force applied you can not make the claim limitation work as the applicant’s specification discusses. Further it is unclear if the applicant is discussing deformation of the second elastic body as force is applied or as in its invention once the input is released then an upward force 
The prior art consideration sections below will apply broadest reasonable interpretation possible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al., US Patent Application (20200117298), hereinafter “Hsu”

Regarding claim 1 Hsu teaches an input device, the input device 146 [Hsu para 0023] comprising: an inputter to which an operation is input by a user The touch pad 1462 has a first side 14622, a second side 14624, and a touch-sensitive surface 14626. [Hsu para 0019]; 
a movable portion that holds the inputter and moves in a first direction in response to the operation input by the user The elastically supporting structure 1468 in an embodiment is connected to the second side 14624 of the touch pad 1462 and includes two elastic arms 1470 and a spring 1472. [Hsu para 0024 and see Figure 7 and fig. 8] (the first direction would be in an upward direction.  As can be see from figures 7&8 the touch pad moves up and down in response to an applied load);
a substrate disposed on a side to which the movable portion moves in the first direction the structural frame 1460 is part of the second casing 140, so they are shown in the same pattern in the figure. [Hsu para 0019]; 
 and a spring 1472. [Hsu para 0024 and see Figure 7 and fig. 8]
 a load sensor that detects a load applied to the inputter, based on the movement of the movable portion in the first direction a corresponding elastic deflection d2 of the touch pad 1462 (as shown by FIG. 6) is equivalent to the stroke of the user pressing the button area 14630 [Hsu para 0025];
 a restrictor that restricts the movement of the movable portion in a second direction that is opposite to the first direction the abutting portion 14602 also serves as a stopping portion located corresponding to the button area 14630 (referring to FIG. 3) under the touch pad 1462. [Hsu para 0024]; and 
a second elastic body disposed between the restrictor and the movable portion, wherein the second elastic body has a repulsion elasticity lower than a repulsion elasticity of the first elastic body. two elastic arms 1470 and a spring 1472. [Hsu para 0024 and see Figure 7 and fig. 8] Please refer to FIG. 9 and FIG. 10. The elastically supporting structure 1468 in an embodiment is connected to the second side 14624 of the touch pad 1462 and includes a first magnet 1474, a second magnet 1476, a curved sliding channel 1478, and a spring 1480. [Hsu para 0025]  Hsu teaches that the use of magnets will create a repulsion force and by combining the embodiments of Hsu a more rapid reaction force is created to downward strokes provided by the user.


    PNG
    media_image1.png
    341
    629
    media_image1.png
    Greyscale


Regarding claim 2 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further comprising: a casing that pivotally supports one end of the movable portion, wherein the second elastic body is disposed between the restrictor and another end of the movable portion. [Hsu see Fig. 10}

    PNG
    media_image2.png
    363
    627
    media_image2.png
    Greyscale


Regarding claim 3 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further wherein the movable portion is pressed in the first direction in response to the operation input by the user, and the second elastic body is disposed between each of one end and another end of the movable portion and the restrictor. two elastic arms 1470 and a spring 1472. [Hsu para 0024 and see Figure 7 and fig. 8]
the tactile feeling that the user actually receives (i.e. the feeling due to the changing of the pressing force) still depends on the difference between the local maximum F1 and the local minimum F2. [Hsu para 0024]

Regarding claim 5 Hsu teaches everything above (see Claim 4) In addition, Hsu teaches further wherein the tactile sensation includes vibrations, and the tactile sensation provider includes a vibration generator that generates the vibrations. a required tactile feeling can be obtained by designing the difference between the local maximum F1 and the local minimum F2 in principle. [Hsu para 0023]

Regarding claim 6 Hsu teaches everything above (see Claim 4) In addition, Hsu teaches further further comprising: a controller that is electrically connected to the load sensor and the tactile sensation provider, wherein the controller disables an output from the load sensor during a period in which the tactile sensation provider is providing the tactile sensation. The input device 146 includes a structural frame 1460, a touch pad 1462, a piezoelectric sheet 1464, and a controller 1466 … The controller 1466 is electrically connected to the touch pad 1462 and the piezoelectric sheet 1464 (indicated by bold lines in FIG. 4); thereby, the controller 1466 can receive touch-sensing signals from the touch pad 1462 and voltage signals from the piezoelectric sheet 1464 (i.e. detecting the above voltage). [Hsu para 0019]

Regarding claim 7 Hsu teaches everything above (see Claim 6) In addition, Hsu teaches further wherein the controller enables the output from the load sensor after a predetermined period passes from a time when the tactile sensation provider finishes providing the tactile sensation. The controller 1466 is electrically connected to the touch pad 1462 and the piezoelectric sheet 1464 (indicated by bold lines in FIG. 4); thereby, the controller 1466 can receive touch-sensing signals from the touch pad 1462 and voltage signals from the piezoelectric sheet 1464 (i.e. detecting the above voltage). [Hsu para 0019]

Regarding claim 8 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further wherein the inputter includes a touch panel that detects an operating position of the operation input to the inputter by the user. user presses the touch pad 1462 at different locations with the same force, the touch pad 1462 will produce different deflections, and the piezoelectric sheet 1464 will generate different voltages. [Hsu para 0020] the controller 1466 determines the position of the pressing according to a touch-sensing signal from the touch pad 1462, [Hsu para 0021]

Regarding claim 9 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further wherein the load sensor is a stroke sensor that detects a displacement  When the touch pad 1462 is pressed by the user to move downward until the touch pad 1462 is stopped by the abutting portion 14602 (as shown by FIG. 8), a corresponding elastic deflection d2 of the touch pad 1462 (as shown by FIG. 6) is equivalent to the stroke of the user [Hsu para 0024]

Regarding claim 10 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further wherein the first elastic body is disposed to overlap the load sensor in a plan view from the first direction, a spring 1472. [Hsu para 0024 and see Fig. 7 and Fig. 8] and the input device further comprises a third elastic body that is disposed at a position that does not overlap the load sensor in the plan view and is thicker than the first elastic body. to the two elastic arms 1470 respectively. [Hsu para 0024 and see Fig. 7] Either arm can be the third elastic body)

Regarding claim 11 Hsu teaches everything above (see Claim 10) In addition, Hsu teaches further wherein the first elastic body and the third elastic body are integrated as a single body. The elastically supporting structure 1468 in an embodiment is connected to the second side 14624 of the touch pad 1462 and includes two elastic arms 1470 and a spring 1472. [Hsu para 0024]

Regarding claim 12 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further wherein elastic hysteresis is larger in the second elastic body than in the first elastic body. wo elastic arms 1470 and a spring 1472. [Hsu para 0024 and see Figure 7 and fig. 8] Please refer to FIG. 9 and FIG. 10. The elastically supporting structure 1468 in an embodiment is connected to the second side 14624 of the touch pad 1462 and includes a first magnet 1474, a second magnet 1476, a curved sliding channel 1478, and a spring 1480. [Hsu para 0025]  Hsu teaches that the use of magnets will create a repulsion force and by combining the embodiments of Hsu a more rapid reaction force is created to downward strokes provided by the user.

Regarding claim 13 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further wherein, in the second elastic body, an amount of deformation caused by a stress applied at a first frequency is larger than an amount of deformation caused by a stress applied at a second frequency that is higher than the first frequency. When the touch pad 1462 is pressed by the user to move downward until the touch pad 1462 is stopped by the stopping portion 14604 (as shown by FIG. 10), a corresponding elastic deflection d2 of the touch pad 1462 (as shown by FIG. 6) is equivalent to the stroke of the user pressing the button area 14630. When the user continues to apply force to the touch pad 1462 downward, the reaction force received by the user from the touch pad 1462 will rapidly increase because of the stopping effect of the stopping portion 14604. [Hsu para 0025]

Regarding claim 14 Hsu teaches everything above (see Claim 6) In addition, Hsu teaches further wherein the controller further disables an output from the inputter during the period in which the tactile sensation provider is providing the tactile sensation. The input device 146 includes a structural frame 1460, a touch pad 1462, a piezoelectric sheet 1464, and a controller 1466 … The controller 1466 is electrically connected to the touch pad 1462 and the piezoelectric sheet 1464 (indicated by bold lines in FIG. 4); thereby, the controller 1466 can receive touch-sensing signals from the touch pad 1462 and voltage signals from the piezoelectric sheet 1464 (i.e. detecting the above voltage). [Hsu para 0019]

Regarding claim 15 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further wherein the first elastic body is disposed to overlap the load  sensor in a plan view from the first direction, the input device further comprises a pressing element that is disposed between the first elastic body and the load sensor and abuts against the load sensor, the pressing element is formed of a conductive material, and a portion of the first elastic body is disposed such that the pressing element is interposed in the plan view from the first direction. The input device 146 includes a structural frame 1460, a touch pad 1462, a piezoelectric sheet 1464, and a controller 1466. For simplification of description, in the embodiment, the structural frame 1460 is part of the second casing 140, so they are shown in the same pattern in the figure. [Hsu para 0019 and see Fig. 8]

Regarding claim 16 Hsu teaches everything above (see Claim 6) In addition, Hsu teaches further wherein the inputter includes a touch panel that detects an operating position of the operation input to the inputter by the user, and a vibration generator is disposed on a surface of the touch panel, the surface being on a side on which the movable portion is provided. The input device 146 includes a structural frame 1460, a touch pad 1462, a piezoelectric sheet 1464, and a controller 1466. For simplification of description, in the embodiment, the structural frame 1460 is part of the second casing 140, so they are shown in the same pattern in the figure. [Hsu para 0019 and see Fig. 8]

Regarding claim 17 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further comprising: a pair of the restrictors disposed on both end sides of the movable portion in a plan view from the first direction; a pair of the second elastic bodies disposed between the pair of the restrictors and the movable portion; and a pair of third elastic bodies that are disposed between the movable portion and the substrate and are thicker than the first elastic body, wherein the first elastic body that is disposed to overlap the load sensor in a plan view from the first direction and is disposed between the pair of third elastic bodies. When the touch pad 1462 is elastically deflected (e.g. the user pressing the touch pad 1462 downward), the oblique section 14702 and the curved section 14704 of the elastic arm 1470 slidably abut against the corresponding abutting portions 14602 (or the abutting portion 14602 relatively slidably abut against the corresponding oblique section 14702 and the corresponding curved section 14704), so that the elastic arms 1470 elastically deform (or elastically deflect). [Hsu para 0024 and see Fig. 8]

Regarding claim 18 Hsu teaches everything above (see Claim 1) In addition, Hsu teaches further wherein the load sensor is a piezoelectric sensor that detects a load applied to the inputter. the piezoelectric sheet 1464 is fixed on the lower surface of the touch pad 1462; thereby, the piezoelectric sheet 1464 deforms as the touch pad 1462 deflects. Under piezoelectric effect, the piezoelectric sheet 1464 will generate a voltage when the touch pad 1462 is elastically deflected [Hsu para 0019]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and McGuire et al., US Patent Application (20110277578), hereinafter “McGuire”

Regarding claim 19 Hsu teaches everything above (see Claim 1) In addition, Hsu does not teach but McGuire teaches further and onboard equipment operated in response to an input to the input device. Referring to FIGS. 7-8, there is shown a starting sequence utilizing the shifter assembly 20. … The display 35 may then illuminate with a start up graphical sequence that may display various information such as the manufacturer of the shifter or vehicle or other information.  [McGuire para 0030] the display 35 may be a touch screen that projects a button image that may be actuated by an operator. [McGuire para 0025]

Hsu discloses an input device includes a structural frame, a touch pad, a piezoelectric sheet fixed on the touch pad, and a controller electrically connected to the touch pad and the piezoelectric sheet. The touch pad has a first side, a second side opposite to the first side, and a touch-sensitive surface that has a button area located at the second side. The touch pad can be elastically deflected to move the second side relative to the structural frame. The piezoelectric sheet generates a voltage when the touch pad is elastically deflected. When determining that a press is performed on the button area and the voltage is larger than or equal to a corresponding predetermined value, the controller sends out a trigger signal. An electronic apparatus with the input device includes a display screen and a processor. The processor receives the trigger signal to control the display screen to display images.
McGuire discloses a shifter assembly for a vehicle that includes a shift lever connected to a shifter and in communication with the vehicle and a transmission. A display is positioned on the shift lever indicating data of the vehicle or transmission. A start button is positioned on the shift lever and is linked with an ignition of the vehicle.
Prior to the effective date of the invention it would have been obvious to one skilled in the art to combine the inventions Hsu and McGuire.  McGuire adds the ability 

Regarding claim 19 Hsu and McGuire teaches everything above (see Claim 19) In addition, Hsu does not teach but McGuire teaches further comprising: a shift lever, wherein the input device is disposed on a rear side of the shift lever. [McGuire See item 35 Fig. 7]

    PNG
    media_image3.png
    696
    493
    media_image3.png
    Greyscale


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694